Citation Nr: 0600567	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-34 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Patrick Hunt, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from December 1958 to March 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine.  The veteran 
testified at a December 2004 RO hearing and at an October 
2005 videoconference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record, including the opinion of the June 2003 VA examiner 
who was the only physician that reviewed the service medical 
records (SMRs), reflects that the veteran did not have a 
chronic right knee or ankle disorder in service, his current 
right knee and ankle disorders did not arise for many years 
thereafter, and these disorders are not otherwise related to 
service.


CONCLUSION OF LAW

Neither a right knee disorder nor a right ankle disorder was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel undertook to explain the holding of 
Pelegrini.  The Board is bound by the precedent opinions of 
VA's General Counsel as the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

Here, the RO's January 2003 letter preceded its initial 
adjudication of the veteran's claim in June 2003.  However, 
this letter was deficient in that it did not explain what the 
veteran had to show to establish entitlement to service 
connection for a right leg disorder, as the veteran had 
described his disorders in his January 2003 claim, stating 
only that the RO needed evidence showing that a right leg 
injury existed from military service to the present time.  
The letter also did not explain the respective 
responsibilities of the RO and the veteran in obtaining 
evidence in support of his claim, but it did explain VA's 
duty to assist the veteran in obtaining evidence in support 
of his claim.  The RO also listed different types of evidence 
that the veteran could submit in support of his claim, 
including asking him to send any medical records he had.  To 
the extent that this letter did not comply with all of the 
elements of the notice requirement, because subsequent VA 
correspondence and adjudications remedied these deficiencies, 
and this letter and the other documents complied with the 
remaining elements of the notice requirement, the veteran was 
not prejudiced by receiving deficient VCAA notice prior to 
the RO's initial adjudication of his claim.  See generally 
Mayfield (discussing prejudicial error analysis).

Specifically, the RO's March 2003, November 2004, December 
2004, March 7, 2005 and March 24, 2005 letters requested 
specific additional evidence.  Moreover, the September 2004 
SOC contained the text of VCAA implementing regulation 
38 C.F.R. § 3.159, describing all of the elements of VCAA 
notification.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  In addition, the veteran signed 
a March 2005 waiver that indicated he understood he could 
submit additional evidence but stated that in fact he had no 
additional evidence to submit.  The veteran also indicated at 
the October 2005 videoconference hearing that he knew of no 
outstanding post-service medical records (Hearing transcript, 
p. 19).  Thus, the RO's letters and SOC, and the veteran's 
March 2005 waiver and the October 2005 videoconference 
hearing transcript reflect that VA substantially complied 
with the all of the elements of the VCAA's notice 
requirement, and essentially cured any error in the January 
2003 letter.  It is therefore not prejudicial for the Board 
to proceed to finally decide this appeal.

Moreover, VA obtained all identified treatment records, and, 
as indicated above, the evidence including the veteran's own 
written and oral statements indicates that there are no other 
records that exist that should be requested, or that any 
pertinent evidence was not received.  The Board notes that 
the RO obtained the veteran's service personnel records and 
attempted to obtain clinical records for the veteran's right 
leg injury, which occurred while he was stationed in Germany, 
but the National Personnel Records Center (NPRC) indicated in 
February 2005 that it searched for relevant records and found 
none.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  When a disease is 
shown to be chronic in service or within the presumptive 
period, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service-connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2005).  When such chronicity in service 
or within the presumptive period is not adequately supported, 
or may be legitimately questioned, a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2005).  Service connection also 
is permissible for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, indicates the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

During service, there is a single, March 1961, treatment note 
regarding the veteran's right leg.  That note indicated that 
the veteran slipped climbing down from a 3/4 ton truck and his 
right ankle "gave way."  There was slight swelling below 
the lateral malleolus and some tenderness of soft tissue with 
no malleolar pain and full range of motion.  The impression 
was of a sprained right ankle.  Less than a year later, at 
the veteran's February 1962 separation examination, the 
veteran's lower extremities were normal, and he indicated in 
the contemporaneous report of medical history that he did not 
have and had never had a bone, joint, or other deformity, a 
trick or locked knee or foot trouble.  At the October 2005 
videoconference hearing, the veteran described the incident, 
and stated that he experienced severe pain as a result 
(Hearing transcript, p. 9).  He also testified that after 
service he worked for thirty-four years as a laborer at a 
lumber company, missing very few days, perhaps two weeks of 
sick leave during that time, other than a six-week absence 
due to severing his finger (p. 5).  The veteran also stated 
that his knee has continued to bother him on and off since 
service (p. 11), and also that his pain is "basically in my 
knee," but he does from time to time have weakness in his 
ankle (p. 14).

There are three physician opinions describing the veteran's 
current knee and/or ankle disability and opining as to its 
etiology.  In June 2003, a VA examiner reviewed the veteran's 
medical records, including the SMRs, examined the veteran, 
and noted that the veteran complained more about his right 
knee than right ankle, stating that the veteran felt "this 
is related to his initial ankle injury in 1961."  X-rays of 
the right ankle showed what was termed a "minor 
abnormality," calcaneal spurs."  X-rays of the right knee 
showed moderate medial compartment joint space narrowing and 
chondrocalcinosis, termed a "major abnormality."  After he 
reviewed the X-rays, the VA examiner wrote: "It is not 
likely that present findings are related to injury in 
service."

Also of record are the March 2004 to December 2004 treatment 
records of Dr. "D.B.," including an August 2004 MRI of the 
veteran's right knee.  In an October 2004 letter, Dr. 
"D.B." opined as to the etiology of the veteran's right 
knee.  Dr. "D.B." did not indicate that he reviewed the 
veteran's SMRs, and noted that the veteran had been coming to 
him since 1974, but had not had any new problems or injuries 
to the knee other than the right knee problems of the past 
two years.  He recounted that the veteran was aware of only 
injury to the knee, that in service.  He also wrote that the 
right knee MRI showed a linear cleavage tear of the medial 
meniscus (articular cartilage) and that there was no evidence 
of articular cartilage injury, i.e., no arthritis whatsoever 
with the rest of the internal ligaments of the knee perfectly 
intact as well.  Based on this analysis, Dr. "D.B." felt 
"quite convinced that this medial meniscal tear had to have 
happened in his injury in 1961 since he has had no other 
significant knee problems in the interim to account for 
this."  Dr. "D.B." asked Dr. "D.W." for a consultation 
opinion, and Dr. "D.W." provided such an opinion in January 
2005.  Dr. "D.W." did not indicate that he had reviewed the 
SMRs and recounted that the veteran had experienced 
intermittent pain for over twenty years.  Dr. "D.W." wrote 
that the veteran "recalls a possible suspected preliminary 
injury when he was in the Army many years ago but this 
doesn't sound as though it was all that severe."  After an 
examination and review of X-rays and the MRI showing very 
minimal reduction in the medial joint space with evidence of 
chondrocalcinosis within both right knee menisci and a small 
degenerate tear of his medial meniscus."  He also stated 
that the veteran was currently asymptomatic and there was 
therefore no reason to intervene.

An analysis of the above medical opinions under applicable 
law leads to the Board to give greater weight to the opinion 
of the June 2003 VA examiner than either of the two private 
physicians, for several reasons.  First, the June 2003 VA 
examiner was the only physician who indicated that he 
reviewed the SMRs and he accurately described the details of 
the in-service treatment note.  In contrast, the private 
physicians did not describe the in-service treatment note, 
but, rather, appeared to recount the history given to them by 
the veteran.  Significantly, that history provided is at 
variance with the facts as demonstrated in the clinical 
records.  Thus, the private medical opinions, particularly 
that of Dr. "D.B.," are not competent evidence.  See Grover 
v. West, 12 Vet. App. 109, 112 (1999) (a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional).  

In addition, Dr. "D.B."'s opinion was speculative, as he 
concluded that the veteran's current disability must be 
related to his in-service injury simply because the current 
disorder was not degenerative in nature and the veteran could 
not recall a specific post-service injury, without explaining 
how an in-service right ankle injury followed by normal 
separation examination findings with no treatment records for 
many years thereafter could cause a current meniscal tear.  
And Dr. "D.W." did not even offer a definitive conclusion 
as to the etiology of the right knee disorder, stating only 
that the veteran recalled a "possible" suspected 
preliminary injury, but noting that it did not sound severe.  
Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology 
equivalent to "may or may not" is an insufficient basis for 
an award of service connection).  The Board also notes that, 
while the veteran attributed his current right knee disorder 
to the in-service injury, this opinion does not constitute 
competent evidence, as the veteran does not have the 
requisite expertise to make such a determination.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

In addition, the June 2003 VA examiner's conclusion is 
supported by the evidence of record.  The in-service right 
ankle sprain was acute and transitory, and resolved without 
residual disability, as reflected by the normal lower 
extremity findings on the separation examination.  There is 
therefore no evidence of a chronic ankle or knee disorder in 
service.  The first notation regarding the veteran's right 
knee or ankle in the treatment records, which date from 1985, 
appears to be a June 1993 notation by Dr. "M.H." of right 
ankle pain, but the ankle was noted in August 1993 to be 
fine.  Thereafter, a March 1998 treatment note of foot and 
right ankle pain was attributed to a recent injury.  The 
first diagnosis of right knee and ankle disorders were of 
ankle and leg swelling due to cellulitis in June 1999, more 
than thirty-seven years after service, and the first 
diagnosis of the disorders claimed to be due to service was 
after that.  Thus, there was no continuity of symptomatology.

In sum, the competent, probative evidence of record reflects 
that the veteran did not have a chronic right knee or ankle 
disorder in service, his current right knee and right ankle 
disorders did not arise for many years after service, and 
these disorders are not otherwise related to the in-service 
right ankle sprain or anything else in service.  The benefit-
of-the-doubt doctrine is therefore not for application, and 
the claims for service connection for right knee and right 
ankle disorders must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER


The claim for service connection for a right knee disorder is 
denied.

The claim for service connection for a right ankle disorder 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


